[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 11-14104                 ELEVENTH CIRCUIT
                                                                MARCH 22, 2012
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________                 CLERK

                     D.C. Docket No. 1:06-cr-00181-KD-M-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JASON ALEXANDER EWING,
                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________

                                (March 22, 2012)

Before EDMONDSON, MARCUS, and MARTIN, Circuit Judges

PER CURIAM:

      Elsie Mae Miller, appointed counsel for Jason Ewing in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ewing’s revocation and

sentence are AFFIRMED.




                                         2